Title: To George Washington from Timothy Pickering, 24 January 1799
From: Pickering, Timothy
To: Washington, George



Sir,
Philadelphia Jany 24. 1799.

I have been so much occupied since the receipt of your letter desiring a copy of one you wrote last year, that I have not had time to search for the original: as soon as I can I will do it, & if found, forward a copy.
Your letter of the 15th covering one for Mr Murray & one for Lafayette I will take care of, and forward those two to their destination in a few days, when I shall write to Mr Murray.
I take the liberty of inclosing my late report on French affairs: as soon as a correct copy shall be published in a pamphlet, I will do myself the honor to inclose one, together with Mr Gerry’s budget. I learn from Massachusetts that he is doing mischief—as I expected. I am with great respect Sir your most obt servt

Timothy Pickering

